Citation Nr: 0104146	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-24 505	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals, left knee injury with 
chondromalacia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from May 1982 to August 
1982, with subsequent duty in the reserves.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in August 1999, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.

The appeal was docketed at the Board in 1999.

In the November 2000 informal hearing presentation from the 
veteran's representative, the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability was raised.  This matter is referred to the 
RO for action deemed appropriate.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
postoperative residuals, left knee injury with 
chondromalacia, include complaint of giving way on occasion, 
without evidence of joint fluid or ascertained gross 
instability; severe overall impairment is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative residuals, left knee injury with 
chondromalacia, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 4.7, 4.20, 4.40, 4.45 and Part 4, Diagnostic Code 
5258 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duty to assist in the development 
of this claim has been met.  The veteran has been examined 
for VA for compensation purposes and treatment records have 
been obtained.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for postoperative residuals, 
left knee injury with chondromalacia, for which the RO has 
assigned a 20 percent rating in accordance with the 
provisions of Diagnostic Codes 5299-5258 of the Rating 
Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to such disability.

The veteran's service-connected postoperative residuals, left 
knee injury with chondromalacia, is rated analogous to 
dislocated cartilage in accordance with the provisions of 
Diagnostic Code 5258.  38 C.F.R. § 4.20.  Pursuant to the 
provisions of Diagnostic Code 5258, a 20 percent rating is 
warranted for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain and effusion into the joint.  In 
accordance with the provisions of Diagnostic Code 5257, a 30 
percent rating is warranted for knee impairment manifested by 
"[s]evere" recurrent subluxation or lateral instability.  

The veteran asserts that, in the aftermath of undergoing 
arthroscopic surgery involving his left knee in early 1998, 
he is no longer able to jog or pursue what he describes as a 
"normal physical fitness program".  He elaborates that his 
left knee has "given away several times" since the surgery, 
and indicates that the bearing of heavy weight on his left 
knee is problematic.  He avers specifically that his 
pertinent disablement is such that "a 30% rating" is 
warranted.

When he was examined by VA in May 1999, the veteran related 
that "[h]eavy use" of his left knee was bothersome, 
indicating that the same occasioned increased pain, swelling 
and stiffness.  On physical examination of his left knee, the 
veteran was noted to have "some knee pain, tenderness and 
soreness anteriorly".  Mild crepitation on motion was noted.  
He exhibited an ability to flex and extend his left knee to 
140 and zero degrees, respectively.  There was "a little bit" 
of medial and joint line tenderness.  The knee was "stable" 
to mediolateral and anteroposterior testing, and McMurray's 
was negative.  No significant bone or joint abnormality was 
noted on pertinent X-ray examination.  The examination 
diagnosis was residual postoperative injury involving the 
left knee with chondral damage.  

When the veteran was examined by VA in January 2000, he was 
noted to have "an unstable gait" and to limp on the left.  
Stiffness in his left knee extended up into the hip.  Flexion 
involving the left knee while "seated" was limited to 
"approximately 20 degrees".  The veteran did not appear to 
have "gross instability" involving his left knee, though his 
"true level" of instability involving such knee was 
"difficult to ascertain" owing to his limited flexion.  The 
veteran related experiencing instability with falling on up 
to several occasions per day.  A magnetic resonance imaging 
revealed thickening of the attachment of the lateral meniscus 
to the lateral collateral ligament, though the examiner was 
of the opinion that the same was "not likely" related to the 
veteran's complaints of instability, but possibly the source 
of his continuing pain.  

In considering the veteran's claim for a rating in excess of 
20 percent for his service-connected postoperative residuals, 
left knee injury with chondromalacia, the Board has no reason 
to dispute his above-cited assertions relative to his present 
inability to jog or pursue a regular physical fitness 
regimen.  Notwithstanding the foregoing consideration, 
however, the Board is of the opinion, owing to the reasoning 
advanced hereinbelow, that his presently assigned 20 percent 
disability evaluation for his postoperative residuals, left 
knee injury with chondromalacia, is appropriate.  In reaching 
such conclusion, the Board would point out that although 
there is some uncertainty as to the frequency with which the 
veteran experiences dislocation/giving way involving his left 
knee (i.e., in an October 1998 submission the veteran alluded 
to experiencing "several" giving way episodes since his 
January 1998 arthroscopic surgery, while at the January 2000 
VA examination he related falling on up to several occasions 
per day), the experiencing of frequent episodes of the same 
is, in any event, merely commensurate with such impairment 
(under Code 5258) as warrants a 20 percent rating, identical 
to that currently in effect.  Further, while joint fluid, 
even if present, would, in such event, merely comprise a 
manifestation representative of impairment warranting a 20 
percent rating (the same as is currently in effect) under 
Code 5258, the Board cannot overlook that, while the veteran 
indicated on the May 1999 VA examination that "[h]eavy use" 
of his left knee occasioned problems including swelling in 
the joint, no actual fluid/effusion in the left knee joint 
was ascertained on either the May 1999 or January 2000 VA 
examinations.  In addition, the veteran was at least facially 
free of "gross instability" relative to his left knee on the 
January 2000 VA examination and (ignoring, to be sure, that 
he is, as a lay person, not deemed to have clinical 
expertise, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) 
he related the "falling" to which he then alluded to 
instability as opposed to subluxation/dislocation per se.  
The latter two considerations thus militate persuasively 
against the existence of the requisite "[s]evere" knee 
impairment necessary for the assignment of a 30 percent 
rating under the provisions of Diagnostic Code 5257.  
Finally, the veteran's overall demonstrated ability to flex 
his left knee (i.e., to 140 degrees on the May 1999 VA 
examination versus to "approximately 20 degrees" while 
"seated" on the January 2000 examination) is clearly to a 
point beyond 15 degrees, negating any notion of such motion 
limitation in such excursion as might warrant a 30 percent 
rating under the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 5260 (2000).  In view of the foregoing observations, 
then, the Board is of the opinion that the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 20 percent for his service-connected postoperative 
residuals, left knee injury with chondromalacia.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the veteran's left knee, including 
general functional loss, weakened movement and excess 
fatigability.  The Board has also been attentive for 
indication of loss of functional ability, within the purview 
of 38 C.F.R. § 4.40, specifically traceable to pain on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds it noteworthy that, although the veteran 
indicated on the May 1999 VA examination that his left knee 
was routinely problematic on extended activity (i.e., 
"[h]eavy use"), he also indicated that he was able to engage 
in normal daily activities.  The Board deems the latter 
consideration to be most salient, notwithstanding the 
veteran's subsequent assertion in an October 1998 submission 
that there were other activities that he could "no longer 
perform" of which the May 1999 VA examiner made no mention.  
The foregoing, in the Board's view, militates against the 
existence of sufficient disablement, relative to the 
veteran's left knee, as to warrant the assignment of a higher 
disability rating predicated on either 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  The Board has, finally, also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of service-
connected disablement, relative to the veteran's left knee, 
more closely approximate those required for a 30 percent 
rating than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of the benefit sought on appeal.  
38 U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096; 
38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 
5258.

The Board has, in addition, with respect to the veteran's 
above-addressed claim for a higher disability rating, 
considered the discussion advanced by the United States Court 
of Appeals for Veterans Claims in Fenderson v. West, 12 Vet. 
App. 119 (1999), wherein it indicated that, especially when 
there was a long duration between a claimant's original claim 
for service connection and the assignment of an original 
rating, separate ("staged") ratings may be assigned with 
respect to original claims for distinct separate periods of 
time during the appeal period based on the facts found.  
However, relative to the veteran's instant claim for a higher 
disability rating, the duration between receipt of his 
related original claim (February 1999) and the assignment of 
the initial respective rating was quite brief, i.e., only 
approximately six months.  Further, the veteran's currently 
assigned pertinent 20 percent rating is effective from the 
date of the original related claim.  At no time during the 
appeal period has the left knee disability been more than 20 
percent disabling.  In view of the foregoing considerations, 
and following the Board's longitudinal scrutiny of the 
pertinent evidentiary record, it is of the view that the 
cited Fenderson rationale does not apply.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  Although the 
veteran (who is employed in a law enforcement capacity) has 
submitted several items bearing on his need to briefly absent 
himself from work in order to receive medical treatment 
pertaining to his left knee, he has offered no objective 
evidence that the disablement occasioned by his above-
addressed left knee disability at all interferes with his 
employability to a degree greater than that contemplated by 
the regular schedular standards which, as noted above, 
contemplate impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture (i.e., one where the veteran's currently assigned 
pertinent rating is found to be inadequate) is not presented.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.   


ORDER

A rating in excess of 20 percent for postoperative residuals, 
left knee injury with chondromalacia, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

